Citation Nr: 9909503	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of cholecystectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran served honorably from May 1978 to May 1981 and 
from July 1981 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for her service-connected 
residuals of a cholecystectomy.  The veteran disagreed with 
this determination, and this appeal ensued.


REMAND

Service connection was established for painful scar, right 
upper quadrant, residuals  of a cholecystectomy with knotted 
mass in May 1986, and a 10 percent rating was assigned.  In 
an October 1986 rating action, the veteran's service-
connected residuals of a cholecystectomy were reevaluated and 
assigned a noncompensable evaluation.  In May 1988, the RO 
granted an increased evaluation for service-connected 
residuals, cholecystectomy to 10 percent disabling, effective 
March 29, 1988.  The 10 percent disability evaluation has 
been in effect since that time.

In September 1996, the veteran filed the present claim for an 
increased evaluation for her service-connected residuals of a 
cholecystectomy. 

Review of the file reflects VA and private outpatient and 
hospitalization reports from September 1986 to June 1997, 
which reflect treatment for abdominal complaints.  A 
September 1986 abdominal x-ray revealed three surgical clips 
in the right upper quadrant of the abdomen.  In 1988, the 
veteran underwent surgery for stitch abscesses.  In January 
1990, the veteran complained of recurrent swelling and 
drainage of pus along the right upper quadrant of her scar.  
Upon examination, two areas of granulated tissue revealed 
swelling, thickening, and tenderness over the inferior aspect 
of the incision.  The examiner's impression was that the 
veteran suffered from a chronic foreign body reaction with 
granulomata.  He opined that the veteran might have chronic 
mycobacteria skin infection, which would require surgical 
excision.  A July 1991 private consultation report reflects 
stitch abscess as a result of a prior wound infection.  
Thereafter, the veteran underwent surgery for removal of the 
abscessed suture.  

The veteran's most recent VA examination in November 1992 
revealed a well-healed scar in the right upper quadrant of 
the abdomen.  The examiner's diagnosis was residuals, 
cholecystectomy.

The veteran underwent additional surgery for removal of an 
abscessed sutured in October 1993.  In September 1994, a 
private examiner noted right upper quadrant and gastric 
discomfort with questionable etiology, scar tissue with 
adhesions and questionable gastric or duodenal trappings.  An 
October 1994 upper gastrointestinal series (UGI) appeared to 
be normal. In August 1995, the veteran complained of a 
"fluttering" sensation in her right upper quadrant, which 
was also visible.  The examiner's impression included 
"fluttering", right upper quadrant, probably normal bowel 
movements.  An August 1995 VA UGI revealed right upper 
quadrant metallic clips compatible with status-post 
cholecystectomy.  An April 1996 abdominal ultrasound was 
normal.  In September 1996, the veteran complained that her 
abdominal pain felt as if the surgical clips were poking her.  
The examiner's assessment was abdominal pain and questionable 
hernia incision.  A February 1997 sonogram of the abdomen 
revealed status-post cholecystectomy.  

In an April 1994 statement to the RO, the veteran reported 
chronic abdominal problems since her gall stone surgery in 
service in 1984.  The veteran noted that she had been 
repeatedly treated for scar-related problems.  She clarified 
that her problems were internal and while her scar was 
problematic, her internal complaints had gone largely 
untreated.

In a March 1997 rating action, the RO denied entitlement to 
an increased evaluation for service-connected residuals of 
cholecystectomy.  The veteran filed a timely notice of 
disagreement (NOD) in September 1997 and perfected her appeal 
in October 1997.
In an October 1997 statement, the veteran reiterated her 
belief that her scar was not her only disability.  She 
described her abdominal pain and noted that her problems 
caused great emotional stress and interference with 
employment.

Of record are two lay statements dated in November 1997 which 
reflect that the veteran suffered from chronic stomach 
complaints since her in-service 1984 surgery.  

During a July 1998 hearing before a member of the Board, the 
veteran testified that since 1984, she experienced chronic 
pain and discomfort.  Since her initial surgery, the veteran 
reported that she had undergone three major and three minor 
additional surgeries at the site of her scar.  She stated 
that in 1993 she had three abscesses removed but continued to 
experience pain and discomfort due to the surgical clip 
inside her stomach.  She described the discomfort as a cramp 
or poking feeling that was aggravated when she coughed or 
sneezed.  She described her present pain as periodically 
intense and sharp.  She stated that she had been advised to 
undergo additional surgery.  She stated that she had been 
prescribed Pepcid for her upset stomach. She testified that 
she no longer worked and sought psychiatric assistance.

It is clear from a review of the record that the veteran 
continues to have residuals of her 1984 in-service 
cholecystectomy.  The record reflects continued treatment for 
abdominal complaints and includes various diagnoses such as: 
abscessed sutures; chronic foreign body reaction with 
granulomata; questionable hernia at site of incision; scar 
tissue with adhesions; and questionable gastric or duodenal 
trappings.  What is unclear is whether the veteran's 
abdominal complaints  and diagnoses are inextricably 
intertwined with the residuals of her cholecystectomy or 
whether additional disability exists and should be separately 
considered.  Thus, the Board concludes that the present 
symptomatology attributable to the service-connected 
cholecystectomy residuals has not been clearly identified and 
as such, the Board is unable to evaluate the current severity 
of the disability.

In light of the above evidentiary deficiencies, the Board 
concludes that additional actions and development must be 
undertaken by the RO prior to further appellate review.  The 
statutory duty to assist the veteran in the development of 
evidence pertinent to her claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, the Board is of 
the opinion that VA examination, as specified in greater 
detail below, should be performed.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.

2.  The veteran should be afforded a VA 
surgical or other appropriate examination 
to determine the nature and severity of 
the veteran's cholecystectomy residuals, 
to include any residuals other than the 
postoperative scar that is currently 
recognized.  All testing deemed necessary 
should be performed and any additional 
specialized examinations such as an 
internal medicine examination or 
gastroenterology examination should be 
scheduled.  The claims folder should be 
made available to and be reviewed by the 
examiner(s) prior to the examination(s).  
In the report of the examination(s), the 
examiner(s) should respond specifically 
to each of the following items:

a. Compile a list of any 
related gastrointestinal or 
other internal disabilities, 
stating the diagnosis of each 
separate disability as 
precisely as possible.

b. For each separate diagnosis 
of gastrointestinal or other 
internal disability, the 
examiner(s) should state as 
precisely as possible the 
manifestations of disability 
that are attributable to the 
diagnosis.  In the event it is 
not feasible to attribute 
manifestations of disability to 
a single diagnosis, the 
examiner(s) should state all 
the diagnoses to which the 
manifestations of disability 
might be attributable. (The 
examiner(s) should note that 
the purpose of reporting such 
findings is to enable the 
adjudicator to rate the 
veteran's disability on the 
basis of manifestations that 
are attributable to disorders 
for which service connection 
may be granted.)

c. Taking into account only the 
manifestations of disability 
attributable to the service-
connected cholecystectomy 
residuals, the examiner(s) 
should state as precisely as 
possible the severity of the 
disability.  In doing so, the 
examiner(s) should provide 
opinion(s) as to whether the 
residuals of the veteran's 
service- connected 
cholecystectomy are more 
accurately characterized as 
mild or severe.

All factors upon which the medical 
comments and opinions are based must be 
set forth for the record.  With regard to 
any specific question asked of the 
examiner(s), if, as a matter of medical 
judgment, it is not feasible to answer 
the question, the examiner(s) should 
explain why the specific question cannot 
be answered.

3.  After completion of the foregoing, 
the RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full, to 
include a report of all findings 
necessary to comply with the requirements 
of 38 C.F.R. § 4.2.  If any development 
is incomplete, the RO should take 
appropriate corrective action.

4.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, including conducting any 
other medical examinations deemed 
warranted.  The RO should adjudicate the 
veteran's claim of entitlement to an 
increased rating for her service-
connected residuals of a cholecystectomy, 
affording consideration to all diagnostic 
criteria that may be applicable.

5.  If the decision remains adverse to 
the veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded the requisite opportunity to 
respond.

6.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  The 
veteran need take no action until she is 
informed.  The purposes of this remand 
are to further develop the record and to 
afford the veteran due process of law.  
The Board intimates no opinion, either 
legal or factual, as to the ultimate 
disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


